exchange for her testimony because he did not have a good faith basis to

                 make such an inquiry in the circumstances presented. See Daniel v. State,

                 119 Nev. 498, 513, 78 P.3d 890, 900 (2003) (requiring party to have good-

                 faith basis for inquiry about specific acts of misconduct).

                               Second, Finias argues that the district court erred in refusing

                 to give an instruction that Robinson was an accomplice and that her

                 testimony should be corroborated. We disagree. The record does not

                 indicate that Robinson was ever charged with or was liable for any offense

                 arising out of the shooting. See NRS 175.291(2) (defining an accomplice as

                 "one who is liable to prosecution, for the identical offense charged against

                 the defendant on trial"). Moreover, Robinson's testimony was

                 corroborated. Phone records placed Finias in the area of the shooting and

                 demonstrated that Finias was planning to meet the victim, Finias' DNA

                 was recovered from a cigarette at the scene, a weapon that was in Finias'

                 possession matched the shell casings left at the scene, and the condition of

                 the weapon confirmed that Finias damaged it after the shooting to thwart

                 forensic testing. Therefore, the district court did not err in refusing the

                 proposed instruction. Rose v. State, 127 Nev., Adv. Op. 43, 255 P.3d 291,

                 295 (2011).

                               Third, Finias contends that the district court erred in

                 instructing the jury that direct evidence of a defendant's state of mind

                 may not exist and the jury may infer state of mind from the circumstances




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                 proved at trial.' We discern no abuse of discretion.       Id.   The given

                 instruction correctly states Nevada law.   See Miranda v. State, 101 Nev.
562, 568, 707 P.2d 1121, 1125 (1985) ("The prosecution is not required to

                 present direct evidence of a defendant's state of mind as it existed during

                 the commission of a crime, and the jury may infer the existence of a

                 particular state of mind from the circumstances disclosed by the

                 evidence."), overruled on other grounds by Bejarano v. State, 122 Nev.
1066, 146 P.3d 265 (2006).

                               Fourth, Finias argues that the given instruction on the

                 presumption of innocence improperly reduced the State's burden of proof

                 because it did not define what elements were "material." 2 We disagree

                 because other instructions defined the elements of each charged offense

                 and the State's burden to prove those elements.     Burnside v. State, 131

                 Nev., Adv. Op. 40, P.3d (2015); see also Nunnery v. State, 127 Nev.,

                 Adv. Op. 69, 263 P.3d 235, 259-60 (2011); Morales v. State, 122 Nev. 966,

                 971, 143 P.3d 463, 466 (2006); Crawford v. State, 121 Nev. 744, 751, 121
P.3d 582, 586-87 (2005); Leonard v. State, 114 Nev. 1196, 1209, 969 P.2d


                        'The challenged instruction reads: "A defendant's state of mind does
                 not require the presentation of direct evidence as it existed during the
                 commission of a crime. The jury may infer the existence of a particular
                 state of mind of a party from the circumstances disclosed by the evidence."

                       2 Thechallenged instruction reads: "The Defendant is presumed
                 innocent until the contrary is proved. This presumption places upon the
                 State the burden of proving beyond a reasonable doubt every material
                 element of the crime charged and that the Defendant is the person who
                 committed the offense."


SUPREME COURT
      OF
    NEVADA
                                                      3
(0) 1947A ateo
                      288, 296 (1998). Therefore, the district court did not abuse its discretion

                      in giving the challenged instruction. Rose, 127 Nev., Adv. Op. 43, 255 P.3d

                      at 295.

                                  Lastly, Finias argues that the cumulative effect of the errors

                      committed during his trial warrant reversal of his conviction. As Finias

                      has demonstrated no error, there is nothing to cumulate.

                                  Having considered Finias' contentions and concluded that they

                      lack merit, we

                                  ORDER the judgment of conviction AFFIRMED.




                       \nusi /AIR               , J.
                      Douglas                                   Cherry



                      cc:   Hon. David B. Barker, District Judge
                            Special Public Defender
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    4Tetpo